Case 5:19-cv-00647-JSM-PRL Document 31 Filed 02/24/20 Page 1 of 1 PageID 443




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

PROPERTIES OF THE VILLAGES,
INC., a Florida Corporation

        Plaintiff,

v.                                                                Case No: 5:19-cv-647-Oc-30PRL

JASON KRANZ, CHRISTOPHER DAY,
ANGELA KRANZ, CYNTHIA
HUGHES, NANETTE ELLIOTT, JAN
HICKERSON and ANGIE TAYLOR,

        Defendants.


                                              ORDER
        On February 24, 2020, the Court conducted a telephonic hearing regarding the parties’ joint

motion for adjournment of hearing on motion for preliminary injunction. (Doc. 28). At the hearing,

the parties agreed to terminate the motion for preliminary injunction (Doc. 23) so that additional

discovery can be conducted.

        Accordingly, Plaintiff’s motion for preliminary injunction (Doc. 23) is terminated without

prejudice. If Plaintiff intends to refile the motion for preliminary injunction it should do so in early

April with a hearing to be held in early May.

        DONE and ORDERED in Ocala, Florida on February 24, 2020.




c: Counsel of Record
Unrepresented Parties
